Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, drawn to claims 1-12, 17, and 18 in the reply filed on November 8, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0065137 to Boucher et al. in view of U.S. Patent Pub. No. 2014/0357983 to Toomey et al.
	As to Claim 1, Boucher discloses a bone displacement device (48, Fig. 3, [0037]). The device comprises an elongate outer tube (16, Fig. 4, [0038]), an elongate stylet (18) coaxially disposed within the outer tube (Fig. 4, [0038]), wherein the stylet comprises a tubular shaft (within 50, Fig 8, [0043]) and a pull wire (52) disposed within the shaft (Figs. 6-8, [0043]), a handle (24) coupled to a proximal portion of the outer tube and the stylet (Fig. 4, [0077]), and an expandable member (56) disposed adjacent a distal end of the outer tube [0037].
As to Claim 3, Boucher discloses a bone displacement device wherein the handle (24) comprises a rotatable grip (about A, Fig. 4), and wherein the pull wire is coupled to a pull member (30) disposed within the rotatable grip [0044-0045].
As to Claim 4, Boucher discloses a bone displacement device wherein the pull member (30)  comprises male threads configured to engage with female threads of the rotatable grip (described in [0044]).
As to Claim 9, Boucher discloses a bone displacement device further comprising an elongate inner tube (20) coaxially disposed between the outer tube (16) and the stylet (18, Fig. 4, [0038-0041]).  
As to Claim 11, Boucher discloses a bone displacement device wherein the expandable member is a balloon [0037]. 
As to Claim 12, Boucher discloses a bone displacement device wherein the handle comprises a side port (38) and a valve member disposed within the side port [0040, 0042].  
	As to Claims 1-4, 9, 11, and 12, Boucher discloses the claimed invention except for a plurality of pull wires, wherein the stylet comprises seven pull wires.  
Toomey discloses a bone displacement device (Figs. 4-6) including a plurality of pull wires (205), wherein the stylet comprises seven pull wires (described in [0039]) in order to provide sufficient strength and reinforcement along the length of the stylet [0041-0042].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bone displacement device of Boucher with the pull wire modification of Toomey in order to provide sufficient strength and reinforcement along the length of the stylet.

Claims 5, 6, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0065137 to Boucher et al. in view of U.S. Patent Pub. No. 2014/0357983 to Toomey et al. in view of U.S. Patent Pub. No. 2013/0006232 to Pellegrino et al. 
As to Claim 17, Boucher discloses method of displacing bone [0006-0008] including obtaining a bone displacement device (48, Fig. 3, [0037]). The device comprises an elongate outer tube (16, Fig. 4, [0038]), an elongate stylet (18) coaxially disposed within the outer tube (Fig. 4, [0038]), wherein the stylet comprises a tubular shaft (within 50, Fig 8, [0043]) and a pull wire (52) disposed within the shaft (Figs. 6-8, [0043]), a handle (24) coupled to a proximal portion of the outer tube and the stylet (Fig. 4, [0077]), and an expandable member (56) disposed adjacent a distal end of the outer tube [0037]. The method includes inserting a distal portion of the bone displacement device into a bone (Fig. 11, [0116]) and expanding the expandable member (Fig. 12 and [0117]).
As to Claims 17 and 18, Boucher discloses the claimed invention except for a plurality of pull wires, wherein the stylet comprises seven pull wires.  
Toomey discloses a bone displacement device (Figs. 4-6) including a plurality of pull wires (205), wherein the stylet comprises seven pull wires (described in [0039]) in order to provide sufficient strength and reinforcement along the length of the stylet [0041-0042].
As to Claims 5, 6, 17, and 18, Boucher and Toomey disclose the claimed invention except for wherein the pull member is displaced proximally when the rotatable grip is rotated in a first direction to apply a tension force to the plurality of pull wires, and displaced distally when the rotatable grip is rotated in a second direction to release the tension force from the plurality of pull wires, and wherein a distal portion of the stylet articulates when the tension force is applied to the plurality of pull wires, wherein the male threads comprise a proximal male thread stop and a distal male thread stop, wherein the female threads comprise a proximal female thread stop and a distal female thread stop, wherein the proximal male thread stop is configured to engage with the proximal female thread stop to limit proximal displacement of the pull member, wherein the distal male thread stop is configured to engage with the distal female thread stop to limit distal displacement of the pull member, and wherein the method includes articulating a distal portion of the stylet.
Pellegrino discloses a bone displacement device (201, Fig. 8) wherein the pull member (242) is displaced proximally when the rotatable grip (212) is rotated in a first direction to apply a tension force to the pull wire (242, [0170]), and displaced distally when the rotatable grip (212) is rotated in a second direction to release the tension force from the plurality of pull wires [0170], and wherein a distal portion (233) of the stylet (230) articulates when the tension force is applied to the plurality of pull wires [0170]. The male threads comprise a proximal male thread stop (270) and a distal male thread stop (258, [0172]), wherein the female threads comprise a proximal female thread stop (240) and a distal female thread stop (258, [0172]). The proximal male thread stop (270) is configured to engage with the proximal female thread stop (240) to limit proximal displacement of the pull member and wherein the distal male thread stop (258) is configured to engage with the distal female thread stop (258) to limit distal displacement of the pull member (described in [0172-0174]). The method includes articulating a distal portion of the stylet [0170] in order to allow for control of articulation of the distal portion of the stylet to steer along a desired path [0170].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bone displacement device of Boucher and Toomey with the pull wire modification of Pellegrino in order to allow for control of articulation of the distal portion of the stylet to steer along a desired path.
Claims 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0065137 to Boucher et al. in view of U.S. Patent Pub. No. 2014/0357983 to Toomey et al. in view of U.S. Patent No. 6,607,496 to Poor et al. 
As to Claim 10, Boucher discloses a bone displacement device wherein a proximal portion of the expandable member is sealingly coupled to a tie layer (at 20, [0041]), and the tie layer is sealingly coupled to a distal portion of the outer tube (at 18, [0041]).
As to Claims 7, 8, and 10, Boucher and Toomey disclose the claimed invention except for further comprising a tip tie tube coupled to a distal end of the expandable member and slidably disposed over a distal portion of the stylet, wherein the tip tie tube is displaced proximally relative to the distal portion of the stylet when the expandable member is expanded, and is displaced distally relative to the distal portion of the stylet when the expandable member is contracted, and wherein the tip tie tube comprises a braided material, wherein a distal portion of the expandable member is sealingly coupled to the tip tie tube, and the tip tie tube is sealingly coupled to a distal portion of the inner tube.  
Poor discloses a bone displacement device comprising a tip tie tube (18) coupled to a distal end of the expandable member (over 5) and slidably disposed over a distal portion of the stylet (Fig. 4A, Col. 6, Lines 8-30), wherein the tip tie tube is displaced proximally relative to the distal portion of the stylet when the expandable member is expanded (deflection of Col. 9, Lines 21-38), and is displaced distally relative to the distal portion of the stylet when the expandable member is contracted (deflection of Col. 9, Lines 21-38), and wherein the tip tie tube comprises a braided material (braided structure 18). A distal portion of an expandable member (at 15) is sealingly coupled to the tip tie tube (Col. 6, Lines 8-30), and the tip tie tube is sealingly coupled to a distal portion of the inner tube (at 5, Col. 6, Lines 8-30) in order to increase torsional strength along a distal end of the stylet (Col. 2, Lines 66-67 – Col. 3, Lines 1-15).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bone displacement device of Boucher and Toomey with the braided tip tube modification of Poor in order to increase torsional strength along a distal end of the stylet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/               Primary Examiner, Art Unit 3775